          Case 3:20-cv-00331-LRH-WGC Document 56
                                              54 Filed 07/20/20
                                                       07/17/20 Page 1 of 3



1    Coreen Kopper
     California Bar No. 288940
2
     National Labor Relations Board, Region 32
3    1301 Clay Street, Suite 300N
     Oakland, California 94612-5211
4    Telephone: (510) 671-3031
5
     Coreen.Kopper@nlrb.gov

6    Donal Criss Parker
     California Bar No. 142308
7    National Labor Relations Board, Region 32
8
     1301 Clay Street, Suite 300N
     Oakland, California 94612-5211
9    Telephone: (510) 671-3035
     Criss.Parker@nlrb.gov
10
     Attorneys for Petitioner
11

12
                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
13

14
     VALERIE HARDY-MAHONEY, Regional              Case Number
15   Director of the Thirty-Second Region of the  3:20-cv-00331-LRH-WGC
     National Labor Relations Board, for and on
16   behalf of the National Labor Relations Board
17
                          Petitioner             Hearing Date: July 21, 2020
18          v.                                   Hearing Time: 10:00am

19   NEVADA GOLD MINES LLC DBA
     NEVADA GOLD MINES                           FIRST STIPULATION AND ORDER
20                                               CONTINUING CASE UNDER SECTION
                          Respondent             10(j) OF THE NATIONAL LABOR
21
                                                 RELATIONS ACT, AS AMENDED [29
22          and                                  U.S.C. SECTION 160(j)]

23   NEWMONT USA LIMITED DBA
     NEWMONT MINING CORP
24

25                        Party-In-Interest

26

27

28
            Case 3:20-cv-00331-LRH-WGC Document 56
                                                54 Filed 07/20/20
                                                         07/17/20 Page 2 of 3



1    IT IS HEREBY STIPULATED AND AGREED by and between Petitioner, Valerie Hardy-
2
     Mahoney, Regional Director of Region 32 of the National Labor Relations Board (the Board),
3
     Respondent, Nevada Gold Mines LLC dba Nevada Gold Mines, and Party-in-Interest, Newmont
4

5
     USA Limited dba Newmont Mining Corporation, by their respective attorneys, and subject to

6    the approval of the Court, that:
7             1.     Following notice that Respondent recently obtained new counsel, the parties
8
     have entered into active settlement discussions in the interest of settling both the instant Petition
9
     for injunctive relief and the underlying administrative Board proceedings in Cases 32-CA-
10

11   254059 and 32-CA-2256917. Thus, the parties agree to continue the hearing in this matter,

12   currently scheduled for July 21, 2020 at 10:00am, for a period of at least 10 days, subject to the
13
     Court’s availability. This is the first stipulation continuing the case in this matter.
14

15
              SO STIPULATED AND AGREED TO BY:
16

17

18   July 17, 2020                                   /s/ Coreen Kopper
19   Date                                            Counsel for Petitioner
20

21

22   July 17, 2020                                   /s/ Raymond M. Deeny
23   Date                                            Counsel for Respondent
                                                     Raymond M. Deeny
24
                                                     Pro Hac Vice Admission Pending
25

26

27   July 17, 2020                                   /s/ Samuel Jackson

28   Date                                            Counsel for Party-In-Interest

                             SEE NEXT PAGE FOR ORDER

     Page 1                                                 First Stipulation and Order Continuing Case
           Case 3:20-cv-00331-LRH-WGC Document 56
                                               54 Filed 07/20/20
                                                        07/17/20 Page 3 of 3



1             The parties’ Stipulation and Order to Continue Case Under Section 160(j) of the Act is
2
     hereby granted.
3

4

5

6                                                         IT IS SO ORDERED:
7

8                                                         __________________________________
                                                          LARRY R. HICKS
9                                                         UNITED STATES DISTRICT JUDGE
                                                          UNITED STATES DISTRICT JUDGE
10

11                                                        DATED: this
                                                                  __________________________
                                                                      20th day of July, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Page 2                                              First Stipulation and Order Continuing Case
